Opinion issued January 14, 2014.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00251-CV
                           ———————————
                          MARK BROWN, Appellant
                                        V.
                          STEVE MCCAIN, Appellee



                   On Appeal from the 152nd District Court
                            Harris County, Texas
                     Trial Court Case No. 2012-01952-A



                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal, representing that

they have reached a settlement of the matter and requesting that we dismiss the
appeal with prejudice with each party bearing its own costs. No opinion has issued.

See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal with prejudice,

with costs taxed against the party incurring same. See TEX. R. APP. P. 42.1(a)(2).

We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2